Citation Nr: 0114625	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to May 19, 1999 for an 
award of service connection for major depression.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
September 1971.

This appeal originated from a September 1999 rating decision 
which denied a May 19, 1999 claim for service connection for 
the disability at issue.  This matter comes to the Board of 
Veterans' Appeals (Board) from a November 2000 rating 
decision of the Regional Office (RO) that granted service 
connection for major 

depression secondary to the veteran's service-connected 
tinnitus, and assigned a 30 percent evaluation, effective May 
19, 1999.  The veteran disagreed with the effective date of 
the award.


FINDINGS OF FACT

1.  The veteran was treated for depression by the VA on 
January 22, 1999.

2.  He submitted a claim for service connection for 
depression secondary to his service-connected tinnitus on May 
19, 1999.


CONCLUSION OF LAW

The criteria for an effective date of January 22, 1999 for 
major depression secondary to tinnitus have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
information and evidence to substantiate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment records.  

The record discloses that January 2001 statement of the case 
provided the veteran with the rationale for the denial of his 
claim.  This notification letter was sent to the veteran's 
latest address of record.  The notification was not returned 
by the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran received the notice sent to 
him.  In any event, in light of the determination below, any 
procedural omissions did not result in any prejudice to the 
veteran.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The veteran was seen at a VA outpatient treatment clinic on 
January 22, 1999.  He stated that he could not sleep due to 
increased ringing in his ears.  He complained of depression 
and anxiety due to this problem.  His symptoms of depression 
included loss of concentration and decreased memory.  The 
diagnostic impressions were depression and anxiety.  When 
seen the same day by a nurse, the veteran noted that he had 
been sent by his private doctor who had advised him that he 
had depression and anxiety due to tinnitus.  Following a 
mental status evaluation, the assessment was major 
depression.  The veteran was seen later that day by a 
psychiatrist who noted that the veteran had depression, 
psychomotor retardation, concentration difficulties decreased 
sleep and decreased appetite.  The Axis I diagnosis was major 
depression.

The veteran submitted a claim for service connection for 
depression secondary to tinnitus on May 19, 1999.

By letter dated in June 1999, the RO advised the veteran that 
he needed to submit medical evidence showing that his claimed 
major depression existed and a statement from a physician 
discussing the relationship between tinnitus and depression.  

On VA psychiatric examination in August 1999, the examiner 
noted that he had reviewed the veteran's claims folder.  The 
veteran stated that his only formal mental health treatment 
had been at the VA in January 1999.  Following a mental 
status evaluation, the diagnosis was depressive disorder, by 
self-report, etiology not established.  

By rating decision dated in September 1999, the RO denied 
service connection for major depression.  The veteran 
completed an appeal of that determination.

The veteran was examined by a registered nurse and a 
physician at a private facility in March 2000.  It was 
indicated that he wanted an independent medical opinion 
concerning the role of tinnitus in his depressive disorder.  
Following a mental status evaluation, the diagnosis was major 
depression.  The physician commented that the veteran 
reported a great deal of stress from tinnitus at this time in 
conjunction with his major depression.  Thus, the examiner 
concluded that the veteran was suffering form major 
depression in conjunction with tinnitus.  He added that both 
were chronic conditions and both were aggravating each other, 
leading to a worsening of the veteran's distress.

On VA psychiatric examination in August 2000, the examiner 
noted that the claims folder was reviewed.  The veteran 
stated that he reported to his "HMO doctors" that his 
tinnitus was worsening and had been awakening him several 
times during the night.  He felt his concentration and memory 
became quite poor.  Based on a mental 

status evaluation, the diagnosis was major depression, single 
episode.  The examiner opined that the veteran symptoms met 
the criteria for major depression and that it was as likely 
as not to be a result of his service-connected tinnitus.  

By rating action dated in November 2000, the RO granted 
service connection for major depression as being secondary to 
tinnitus.  An evaluation of 30 percent was assigned, 
effective May 19, 1999.  The Board notes that service 
connection had previously been established for tinnitus, 
evaluated as 10 percent disabling and hearing loss in the 
left ear, evaluated as noncompensable.  These ratings have 
been in effect since 1978.

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).


The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

In this case, the RO assigned May 19, 1999 as the effective 
date for the grant of service connection for major 
depression.  This was the date the veteran's claim for 
service connection for a psychiatric disability was received.  
He argues, however, that the award should have been effective 
January 22, 1999, the date he was treated by the VA for 
depression.  Simply stated, the Board concurs.  It is not 
disputed that the veteran was treated on January 22, 1999 by 
the VA for complaints concerning depression, and a diagnosis 
of major depression was made.  Since his claim for service 
connection for depression secondary to tinnitus was received 
within one year of his treatment, the Board finds that the 
date of the informal claim (January 22, 1999) can be accepted 
as the effective date of the grant of service connection.  
There is no basis in the record for an earlier effective 
date.



ORDER

An effective date of January 22, 1999 for an award of service 
connection for major depression secondary to tinnitus is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 

